Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 9 and 13 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeredor et al. (US Patent Application Publication 2004/0240542, IDS), hereinafter referred as Yeredor, in view of Zhou et al. (China Patent Application Publication 209266918, IDS), hereinafter referred as Zhou.

Regarding claim 1, Yeredor discloses a monitoring system ([0003], relates to a general surveillance system and it is noted that it without any modification able to monitor a low or medium voltage switchgear), comprising: 
at least one sensor ([0028, 0030], camera, etc.); 
a processing unit ([0028, 0030], DSP, PC, etc.); 
and an output unit ([0027] describing the alarm distribution mechanism of the monitoring and surveillance system; [0030] describing a PC station for output of video analysis), 
wherein the at least one sensor is configured to acquire sensor data within a compartment of a monitoring spot (switchgear) ([0028 – 0029]), 
wherein the sensor data comprises first sensor data ([0033]), 
wherein the sensor data comprises second sensor data, the second sensor data being acquired a set time after the first sensor data ([0033], where determination of a difference between first and second video frames is explained in detail), 
wherein the at least one sensor is configured to provide the first sensor data and the second sensor data to the processing unit ([0030]), 
wherein the processing unit is configured to determine status information for a compartment of the monitoring spot (switchgear), the determination comprising a comparison of the second sensor data to the first sensor data ([0013, 0030, 0033], claim 1), and 
wherein the output unit is configured to output the status information ([0027, 0030]).
However, Yeredor fails to explicitly disclose the monitoring system is for a low or medium voltage switchgear.  
However, in a similar field of endeavor Zhou discloses a monitoring system (abstract, [0017]). In addition, Zhou discloses that the monitoring system is for a low or medium voltage switchgear (abstract, [0017, 0018]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yeredor, and using the monitoring system for a low or medium voltage switchgear. The motivation for doing this is that the application of Yeredor can be expanded and specified for a specific system.

Regarding claim 2 (depends on claim 1), Yeredor discloses the claimed invention to set time difference between frames except for the set time is 1 second, 2 seconds, 5 seconds, 10 seconds, 30 seconds, 1 minute, 2 minutes, or 5 minutes. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set time is 1 second, 2 seconds, 5 seconds, 10 seconds, 30 seconds, 1 minute, 2 minutes, or 5 minutes, since it has been held that discovering an optimal value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 3 (depends on claim 1), Yeredor discloses the monitoring system wherein the comparison comprises a subtraction of the second sensor data from the first sensor data or a subtraction of the first sensor data from the second sensor data ([0013 – 0014, 0033]).

Regarding claim 4 (depends on claim 1), Yeredor discloses the monitoring system wherein the at least one sensor comprises a camera, and wherein the first sensor data comprises a first image and the second sensor data comprises a second image ([0017]).

Regarding claim 5 (depends on claim 4), Yeredor discloses the monitoring system wherein the camera comprises an infrared image acquisition camera and/or a visible image acquisition camera ([0017, 0030]).

Regarding claim 6 (depends on claim 4), Yeredor discloses the monitoring system wherein determination of the status information comprises a determination of a size of an object in the second image based on the comparison of the second image to the first image ([0018]).

Regarding claim 7 (depends on claim 4), Yeredor discloses the monitoring system wherein determination of the status information comprises a determination of a temperature of an object in the second image based on the comparison of the second image to the first image ([0030]).

Regarding claim 8 (depends on claim 4), Yeredor discloses the monitoring system wherein determination of the status information comprises image processing of the second image based on the comparison of the second image to the first image ([0013, 0030, 0033], claim 1).

Regarding claim 9 (depends on claim 8), Yeredor discloses the monitoring system wherein the image processing comprises utilization of a database of image data ([0030]).

Regarding claim 13 (depends on claim 1), Yeredor discloses the monitoring system wherein the sensor data comprises a first plurality of sensor data for a time period between a time of acquisition of the first sensor data and a time of acquisition of the second sensor data, and wherein the output unit is configured to output the first plurality of sensor data based on the status information ([0017, 0031]).

Regarding claim 14 (depends on claim 13), Yeredor discloses the monitoring system wherein the sensor data comprises a second plurality of sensor data for a time period after a time of acquisition of the second sensor data, and wherein the output unit is configured to output the second plurality of sensor data based on the status information ([0017, 0031]).

Claim(s) 10 – 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeredor in view of Zhou, and in further view of Aviv (US Patent 6,028,626, IDS).

Regarding claim 10 (depends on claim 1), Yeredor in view of Zhou fails to explicitly disclose the monitoring system wherein the at least one sensor comprises a microphone, and wherein the first sensor data comprises a first acoustic recording and the second sensor data comprises a second acoustic recording.
However, in a similar field of endeavor Aviv discloses a monitoring system (abstract). In addition, Aviv discloses that the monitoring system comprises a microphone, and wherein the first sensor data comprises a first acoustic recording and the second sensor data comprises a second acoustic recording (col. 11, lines 27 - 64). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yeredor, and comprises a microphone, and wherein the first sensor data comprises a first acoustic recording and the second sensor data comprises a second acoustic recording. The motivation for doing this is that the application of Yeredor can be expanded to incorporate voice signals.

Regarding claim 11 (depends on claim 10), Aviv discloses the monitoring system wherein determination of the status information comprises sound pattern analysis of the second acoustic recording based on the comparison of the second acoustic recording to the first acoustic recording (col. 11, lines 27 - 64).

Regarding claim 12 (depends on claim 11), Aviv discloses the monitoring system wherein the sound pattern analysis comprises utilization of a database of sound data (col. 11, lines 60 - 64).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Yeredor.

Regarding claim 15, Zhou discloses a low or medium voltage switchgear (Fig. 1). 
However, Zhou fails to explicitly disclose the low or medium voltage switchgear comprising: the monitoring system according to claim 1.  
However, in a similar field of endeavor Yeredor discloses a general monitoring system ([0003], relates to a general surveillance system and it is noted that it without any modification able to monitor a low or medium voltage switchgear). In addition, Yeredor discloses that the monitoring system comprising: the monitoring system according to claim 1 (see claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhou, and the monitoring system comprising: the monitoring system according to claim 1. The motivation for doing this is that the application of Zhou can be expanded for a specific technology.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668